Citation Nr: 1021361	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  09-09 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hemochromatosis and/or 
nonalcoholic steatohepatitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to February 
2004.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Lincoln, 
Nebraska, VA Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran seeks entitlement to service connection for 
hemochromatosis and/or nonalcoholic steatohepatitis.  In a 
September 2008 notice of disagreement, he asserted that he 
had an onset of associated symptoms during service.  In a 
December 2008 statement in support of the claim, the Veteran 
asserted that symptoms of fatigue and of a gastrointestinal 
nature are associated with hemochromatosis, and in a March 
2009 VA Form 9, he noted the relevant symptoms included joint 
pain, yellowing skin, decreased visual acuity, and erectile 
dysfunction.  He asserted that while the symptoms were 
attributed to arthritis and/or age, the in-service symptoms 
were manifestations of hemochromatosis.  

The Board notes that in an August 2004 rating decision, the 
AOJ established service connection for chronic lumbar strain 
and chronic right knee pain status post arthroscopy, both 
disabilities resulting from a fall off of a treadmill during 
service.  In September 2007, the AOJ requested an opinion, 
"as to whether it is at least as likely as not veteran's 
joint and back pain in service was the initial manifestation 
of his hemochromatosis with non-alcoholic steatohepatitis."  

The November 2007 VA examination report notes that the 
Veteran was diagnosed with hemochromatosis with non-alcoholic 
steatohepatitis approximately one year after separation from 
service.  The opinion provided, is as follows:

Based on review of the medical records, it 
is this examiner's opinion that the 
[veteran's] problems with his back and 
right knee started after he fell from the 
treadmill and was not caused from his 
hemochromatosis, however, exacerbation of 
back pain, knee pain, and other large 
joints are exacerbated by a flare-up of 
his hemochromatosis.  The rationale for 
this opinion is that he did not complain 
of pain in the back or his right knee 
prior to falling off the treadmill.  

The diagnoses entered were non-alcoholic steatohepatitis and 
hemochromatosis.  An opinion in regard to whether 
hemochromatosis had an onset during service has not been 
obtained.  

The Court has held that once VA undertakes a duty to provide 
a medical examination, due process requires VA to notify the 
claimant prior to the adjudication of the claim of any 
inability to obtain evidence sought (including a VA 
examination with medical opinion).  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 
Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. 
App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 
1, 12 (2001) (emphasizing the Board's duty to return an 
inadequate examination report "if further evidence or 
clarification of the evidence ... is essential for a proper 
appellate decision").  As such, the Board finds that the 
examination report and opinion to be inadequate for a 
determination in regard to the matter on appeal.  

The Board notes that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2009).  Service connection basically means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces.  38 C.F.R. § 3.303 (2009).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. § 1111 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.304(b) (2009).  ).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.306(b) (2009).  

Moreover, "temporary or intermittent flare-ups of a pre- 
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  However, the increase need not be 
so severe as to warrant compensation.  Browder v. Derwinski, 
1 Vet. App. 204, 207 (1991).

VA's General Counsel has determined that service connection 
may be granted for diseases (but not defects) of congenital, 
developmental or familial origin if the evidence as a whole 
shows that the manifestations of the disease in service 
constituted "aggravation" of the disease within the meaning 
of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 
1990).  Moreover, diseases of hereditary origin can be 
considered incurred, rather than aggravated, in service "if 
their symptomatology did not manifest itself until after 
entry on duty." VAOPGCPREC 67-90 (July 18, 1990).  

The Board further notes that except as provided in 38 C.F.R. 
§ 3.300(c), disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. 38 C.F.R. § 3.310 (2009).  This includes 
an increase in disability.  When aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board 
further notes that the Veteran has not been furnished with 
VCAA notice in regard to secondary service connection.  

Lastly, the Board notes that a December 2008 record notes 
that the Veteran is on a phlebotomy regimen, and in a March 
2009 VA Form 9, the Veteran stated that he has ongoing 
treatment.  Up-to-date VA treatment records have not been 
associated with the claims file.  

The Board finds that there is insufficient evidence upon 
which to base a determination as to whether hemochromatosis 
with non-alcoholic steatohepatitis is related to service, on 
a direct basis or a secondary basis.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should furnish the Veteran a 
corrective VCAA notification letter that 
addresses the criteria (e.g., information 
and evidence) necessary to support a claim 
for service connection on a secondary 
basis.

2.  The AOJ should obtain all relevant up-
to-date VA treatment records.  All records 
obtained should be associated with the 
claims file.  

3.  Thereafter, the AOJ should forward the 
Veteran's claims file to a VA specialist 
in hematology for opinions relating to the 
Veteran's hemochromatosis with non-
alcoholic steatohepatitis.  The AOJ should 
request that the VA hematologist provide 
an opinion as to whether the Veteran's 
hemochromatosis with non-alcoholic 
steatohepatitis (1) clearly and 
unmistakably (obvious and manifest) 
existed prior to service entrance and (2) 
whether such clearly and unmistakably pre-
existing hemochromatosis with non-
alcoholic steatohepatitis clearly and 
unmistakably (obvious and manifest) was 
not chronically worsened during service.  
If the answer to either 1 or 2 above is 
negative, offer an opinion in terms of 
whether it is "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that hemochromatosis with non-alcoholic 
steatohepatitis is related to active 
service or is proximately due to or been 
chronically worsened by service connected 
disability.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

4.  In light of the above, the claims 
should be readjudicated.  The AOJ should 
review all opinions obtained for adequacy 
and any further development required in 
that regard should be accomplished prior 
to returning the claims file to the Board.  
If the benefits sought on appeal remain 
denied, a supplemental statement of the 
case should be issued and the Veteran 
afforded a reasonable opportunity in which 
to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


